DETAILED ACTION
This Office Action is in response to application 16/952443 filed on 11/19/2020.  Claim 1 is pending. Claims 2-3 have been cancelled by a preliminary amendment filed on 11/19/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,873,841 (Patent ‘841).  Although the claims at issue are not identical, they are not patentably distinct from each for the reasons noted below.
Instant Application 16/952,443
Patent No. 10,873,841
1. An integrated computing environment comprising: 

a Social Business Platform (SBP) configured to provide Add-on Software Components (ASC) configured to allow a configuration of applications and services; 

a client platform integrated with the SBP and configured to use the services provided by SBP; and 

an integration service associated with the SBP configured to integrate the applications and services within the integrated computing environment.
1. An integrated computing system comprising: 

one or more processors; 

one or more memory units coupled with the one or more processors; 

multiple Social Business Platforms (SBPs) having Add-on Software Components (ASCs) downloaded from a global registry, distinct from the SBPs, that when loaded into the one or more memory units and executed on the one or more processors deliver configuration information and configures applications from diverse sources and services in accordance with the configuration information to work with the SBPs; and 

an integration service associated with the SBPs to plug in the ASCs into the applications and the SBPs to create a computing environment that integrates the applications, services, and SBPs into an integrated computing environment having a single user interface to the applications and to each of the SBPs that is accessible to a client platform integrated with the SBPs to use the services by the SBPs.


claim 1 of the instant Application and claim 1 of the Patent ‘841 reveals that claim 1 of Patent ‘841 is simply a species of the broader genus claim 1 of the instant Application and thus claim 1 of Patent ‘841 anticipates the claims of the instant application.  
Hence, claim 1 of the instant Application are generic to the species of the invention covered by claim 1 of the Patent ‘841.  Thus, the broader generic invention is anticipated by the narrower species of the Patent ‘841.  Without a terminal disclaimer, the species claims preclude issuance of the generic application. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 is directed towards “an integrated computing environment” that comprises a Social Business Platform, a client platform, and an integration service, all of which appear to cover software embodiments.  As such, “the integrated computing environment” appears to cover an embodiment made up of entirely software.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrens et al. (US 2010/0050093).
Regarding claim 1, Behrens disclosed:
An integrated computing environment comprising: a Social Business Platform (SBP) configured to provide Add-on Software Components (ASCs) configured to allow a configuration of applications and services (Paragraph 19, collaborative panel administrator (CPA) is a collaboration framework that allows experts to collaborate with each other (i.e., SBP). Paragraph 59, CPA provides a service registry through which external services can register with the CPA in order to allow a set of APIs for use in the CPA. Paragraph 65, allowing the CPA to have service plug ins (i.e., ASCs) to be built from API specifications and facilitates interoperability with different CPA implementations. Paragraph 40, downloading of applets (i.e., applications). Paragraph 42, creating the data acquisition instrument is done by uploading to the CPA a file that contains the instrument and instrument metadata (i.e., configuration information). The metadata containing instrument name, data collection start and end date, number of items in the instrument, and item data type. The file organizes the instrument and its metadata in a format required by the CPA so that the CPA can parse the file to extract and store the instrument metadata and instrument items in the database system); 
a client platform integrated with the SBP and configured to use the services provided by the SBP (Paragraph 66, utilizing J2EE implementation to reuse collaborative functionality and having a CPA UI (i.e., client platform) that is an extension of the front end UI to provide a native look and feel to clients. Figure 8 showing an example UI integrated with the CPA for a client);
an integration service associated with the SBP configured to integrate the applications and services within the integrated computing environment (Paragraph 65, the CPA may be specified as a J2EE.TM API (i.e., integration service). This allows service plug-ins to be built from API specifications and facilitates interoperability with different CPA implementations for a variety of base collaboration environments. The core platform may be implemented as a J2EE.TM application for supporting three types of functionalities – panel lifecycle management functions, service plug in registry allowing various data acquisition and analysis services to register with it and extend functionality, and it acts as a client for the registered analysis services by invoking them on user requests and then storing and distributing the results according to panel security policies. Paragraph 50, the CPA framework is integrated with existing collaboration tools and leverages the functionality of these tools. Paragraph 59, the CPA provides a general framework for interaction with data and services. Paragraph 64, the CPA operates as middleware and interacts with different base collaboration environments and various data acquisition/analysis services. Figure 6 shows the CPA framework layered on an existing base collaboration platform. Paragraph 66, utilizing J2EE implementation to reuse collaborative functionality and having a CPA UI that is an extension of a front end UI to provide a native look and feel to clients (i.e., integrating with the SBP). Paragraphs 69-70, CPA core platform provides the facility to register third party data acquisition and analysis services to extend the functionality of the CPA core platform. The CPA plug in counterpart for the service meets a certain interface and provides the CPA with a callback for it to access this service in a generic fashion).

Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        /RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443